—Judgment unanimously affirmed. Memorandum: County Court did not err in denying defendant’s request to charge the jury pursuant to Penal Law § 15.20 (1) (a) that it could consider whether a mistake of fact negated the culpable mental states involved in the three crimes of which defendant was convicted. Even assuming, arguendo, that defendant mistakenly believed that he was being chased by people intending to harm him, that belief did not affect his knowledge that he was entering the victim’s home unlawfully and that he was acting in a manner likely to injure the welfare of the child when he grabbed and held her, nor did it affect his intent to break the door open. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Criminal Trespass, 2nd Degree.) Present—Denman, P. J., Green, Pine, Balio and Fallon, JJ.